Case: 13-30968      Document: 00512559270         Page: 1    Date Filed: 03/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 13-30968                        March 12, 2014
                                                                           Lyle W. Cayce
BRIAN DAVIS,                                                                    Clerk


                                                 Plaintiff-Appellant

v.

BETTY MARAK; JOE BLACK; UNKNOWN FEDERAL AGENTS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:13-CV-2182


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Brian Davis appeals the district court’s order that dismissed his claims
against his court appointed counsel, Assistant Federal Public Defender Betty
Marak, and stayed his claims concerning the allegedly unlawful use of a
confidential informant to gather evidence in his criminal prosecution. He
moves for leave to proceed in forma pauperis (IFP) following the district court’s
certification that the appeal was not taken in good faith.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30968     Document: 00512559270      Page: 2    Date Filed: 03/12/2014


                                  No. 13-30968

      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.”   Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).           Our
jurisdiction is limited to appeals from “final decisions of the district courts.” 28
U.S.C. § 1291. Under Federal Rule of Civil Procedure 54(b), a decision that
adjudicates fewer than all the claims may be considered on appeal if the
district court expressly determines that there is no just reason for delay and
expressly directs entry of judgment. A district court satisfies the requirements
for entering an order of final judgment under Rule 54(b) “[i]f the language in
the order appealed from, either independently or together with related portions
of the record referred to in the order, reflects the district court’s unmistakable
intent to enter a partial final judgment under Rule 54(b) . . . .” Kelly v. Lee’s
Old Fashioned Hamburgers, Inc., 908 F.2d 1218, 1220 (5th Cir. 1990) (en banc).
      The district court’s order does not indicate that the district court
intended for it to be a partial final judgment under Rule 54(b).            See id.
Accordingly, this court is without jurisdiction, and the appeal is dismissed.
Davis’s IFP motion is denied.
      APPEAL DISMISSED; IFP MOTION DENIED.




                                         2